Citation Nr: 1421530	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  09-06 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the reduction of the disability evaluation from 100 percent to 20 percent effective February 1, 2009, for service-connected bilateral hearing loss was proper, to include entitlement to an evaluation in excess of 20 percent for the period from February 1, 2009, to February 1, 2010.

2.  Whether the reduction of the disability evaluation from 20 percent to 10 percent effective February 1, 2010, for service-connected bilateral hearing loss was proper, to include entitlement to an evaluation in excess of 10 percent from February 1, 2010.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a video conference hearing before the undersigned acting Veterans Law Judge in September 2010.  A transcript of the hearing is of record.

In October 2010, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate considerations. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1.  In a November 2008 rating decision, the RO reduced the rating for the Veteran's hearing loss from 100 percent disabling to 20 percent effective February 1, 2009.
2.  The 100 percent rating had been in effect since September 24, 2007, which was less than 5 years.  

4.  The probative evidence at the time of the rating reduction demonstrated that the Veteran's hearing loss disability had improved to level VI in the right ear and level V in the left ear .  

5.  In a November 2009 rating decision, the RO reduced the rating for the Veteran's hearing loss from 20 percent disabling to 10 percent effective February 1, 2010.

6.  The evidence at the time of the rating reduction did not demonstrate that the Veteran's hearing loss disability had improved and he demonstrated level V hearing  bilaterally.  



CONCLUSIONS OF LAW

1.  The reduction of the disability evaluation from 100 percent to 20 percent effective February 1, 2009, for service-connected bilateral hearing loss was proper.  38 U.S.C.A. §§ 1155, 5112, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.85, Diagnostic Code 6100, 4.86 (2013). 

2.  The criteria for an evaluation in excess of 20 percent for the period from February 1, 2009, to February 1, 2010, for service-connected bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5112, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.85, Diagnostic Code 6100, 4.86 (2013). 

3.  The reduction of the disability evaluation from 20 percent to 10 percent effective February 1, 2010, for service-connected bilateral hearing loss was not proper.  38 U.S.C.A. §§ 1155, 5112, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. 
§§ 3.105(e), 3.159, 3.344, 4.85, Diagnostic Code 6100, 4.86 (2013). 

4.  The criteria for an evaluation of 20 percent for the period from February 1, 2010, for service-connected bilateral hearing loss were met.  38 U.S.C.A. §§ 1155, 5112, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R.§§ 3.105(e), 3.159, 3.344, 4.85, Diagnostic Code 6100, 4.86 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this matter in October 2010.  The Board specifically instructed the RO to request that the Veteran identify all pertinent health care providers, obtain an opinion with regard to the Veteran's speech discrimination scores, and readjudicate the claim.  Subsequently, in an October 2010 letter, the Appeals Management Center (AMC) requested that the Veteran return the enclosed authorization and consent form for any health care provider who treated him for his hearing loss disability.  To date the Veteran has not returned the form.  A pertinent medical opinion was obtained in November 2010, and his claim was readjudicated in a July 2011 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

The Board notes that VCAA does not apply for issues involving a rating reduction, as there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), that are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e) (2013). 

The RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond in an August 2008 letter.

Also, as noted above, the Veteran presented testimony in a videoconference hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the September 2010 hearing before the Board.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate this claim.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

Analysis

Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.  

VA's General Counsel has held that 38 C.F.R. § 3.105(e) does not apply where there is no reduction in the amount of compensation payable.  It is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  Therefore, where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) is not applicable.  See VAOPGCPREC 71-91 (Nov. 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed.Cir.2007) (holding that provisions of § 3.105(e) do not apply when there is no change in the overall disability rating).  

A Veteran's disability rating may not be reduced unless the evidence demonstrates that an improvement in the disability has occurred.  See 38 U.S.C.A. § 1155.  

Additionally, in certain rating reduction cases, the recipients of VA benefits are to be afforded greater protections.  These additional protections apply in cases involving ratings that have continued for long periods of time at the same level (that is, five years or more); for ratings in effect for fewer than five years, reduction is warranted if the evidence shows improvement of the condition.  See 38 C.F.R. 
§ 3.344.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.
 
A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Prinicipi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the puretone threshold average.  38 C.F.R. § 4.85(b). 

Table VIa (Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average) is used to determine a Roman numeral designation for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c). 

When the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b). 

In September 2007, the Veteran submitted a claim for service connection for bilateral hearing loss disability. 

He was afforded a VA contract examination in December 2007.  The examiner recorded the Veteran's complaints as decreased ability to hear or understand bilaterally and severe constant tinnitus bilaterally.  The audiogram results were as follows:



HERTZ



1000
2000
3000
4000
Average
RIGHT
70
80
80
90
80
LEFT
70
80
80
90
80

The Veteran had speech discrimination scores of zero (0) percent for each ear.  The examiner said the Veteran had a moderate to profound sensorineural hearing loss bilaterally.  The examiner did not address the speech discrimination score.  

The RO did not question the results of the examination.  The Veteran was granted service connection for bilateral hearing loss in December 2007.  He was awarded a 100 percent disability rating effective from September 24, 2007.  He was also awarded special monthly compensation (SMC) based on deafness for both ears.  See 38 U.S.C.A. § 1160 (West Supp. 2013); 38 C.F.R. § 3.383 (2013).  The rating decision noted that a future examination would be scheduled in June 2008.

The RO relied on the Veteran's level of hearing loss in each ear and the speech discrimination score to determine that he had level XI hearing loss in each ear as per Table VI.  This corresponds to a 100 percent rating as provided for in Table VII.  The Board notes that although the results of the threshold levels for each ear met the criteria for consideration under 38 C.F.R. § 4.86(a), the RO did not evaluate the evidence under that provision.  However, there was no prejudice to the Veteran as an average decibel loss of 80 in each ear would correspond to a level VII for each ear under Table VIa and only a 40 percent rating under Table VII.  He was afforded the higher numeral under Table VI and the greater disability rating.

The Veteran was afforded a VA audiology examination in July 2008.  The results of audiometric testing were as follows:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
70
75
80
70
LEFT
50
65
80
80
69

The Veteran had speech discrimination scores of 72 percent for the right ear and 76 percent for the left ear.  

Based on these results the RO proposed to reduce the Veteran's disability rating from 100 percent to 20 percent in August 2008.  The RO determined that the Veteran had level VI hearing in the right ear and level IV hearing in the left ear.  

The Veteran responded to the proposed reduction by submitting a copy of a private audiology examination by L. L. I., AuD., CCA, dated in August 2008.  The results of her audiometric testing showed the following.  




HERTZ



1000
2000
3000
4000
Average
RIGHT
70
80
70
80
75
LEFT
65
60
75
80
70

Dr. L. L. I. determined that the Veteran had speech discrimination scores of 60 percent in the right ear and 48 percent in the left ear.  

The Veteran was afforded a second VA examination in October 2008 with audiology testing as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
70
70
80
69
LEFT
55
60
75
75
66

At this time his speech discrimination scores were 68 percent for the right ear and 76 percent for the left ear.

The RO reduced the Veteran's 100 percent rating to 20 percent in November 2008, with an effective date of February 1, 2009.  The rating action also terminated entitlement to SMC for deafness in both ears from February 1, 2009.

The rating decision reviewed the results of the several audiology examinations.  The RO noted that the report from Dr. Irby resulted in level VII hearing the right ear and level VIII hearing in the left ear.  This would equate to a 40 percent rating from an application of Table VII.

The RO next evaluated the results of the October 2008 VA examination.  It was determined that the Veteran had level VI hearing in the right ear and level IV hearing in the left ear, the same as with the results of the VA examination of July 2008.  Applying these findings to Table VII resulted in a 20 percent rating.  The RO reduced the Veteran's hearing to the 20 percent level.  

The Veteran disagreed with the reduction.  He expressed strong sentiments about how the VA examination of July 2008 was conducted and how he felt he had been mistreated and that the examination was not proper.  

The Veteran was afforded a third VA audiology examination in June 2009.  The results of his audiometric testing were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
75
75
75
71
LEFT
50
65
75
70
65

The Veteran's speech discrimination scores were the highest of his several examinations.  He had a score of 84 percent in the right ear and 88 percent in the left ear.  

The RO issued a rating decision that proposed to reduce the Veteran's 20 percent rating to 10 percent in June 2009.  The rating decision did not explain how this was determined, only that the latest results would warrant a 10 percent rating.

The RO implemented the proposed reduction in November 2009, effective from February 1, 2010.  As before, the rating decision did not explain how the 10 percent rating was derived.

The Veteran testified at a video conference hearing in September 2010.  He provided testimony regarding what he believed to be deficiencies in his VA audiology examinations.  He noted that the results of two private audiology examinations were at odds with the results of his VA examinations.

The Veteran provided the results of a second audiology examination by Dr. L. L. I.  in September 2010.  The report was dated in August 2010.  She referenced her prior examination of August 2008.  The Veteran complained of having trouble hearing normal conversational speech, especially when background noise was present.  She did not list her findings from the audiogram but summarized them as the Veteran having a 4 frequency puretone average of 66.25 decibels in the right ear and 65 decibels in the left ear.  She said his word recognition scores, measured using the recorded Maryland CNC word list, were 50 percent in the right ear and 48 percent in the left ear.  She added that test reliability was good.  She did not make reference to having access to the Veteran's prior VA examinations and did not express any opinion as to the variance in the speech discrimination scores of record.

The Board notes that the Veteran's initial examination results are at great variance from the other examinations of record, especially by way of the speech discrimination scores.  The objective evidence of record overwhelmingly establishes that the Veteran has the ability to recognize spoken words.  His VA and private examinations demonstrate this on all of the other five examinations of record.  Thus, the results of the December 2007 examination appear to be invalid; however, that is a determination for a medical professional.

In response to the Board's October 2010 Board remand directives to address the discrepancy in speech discrimination scores noted throughout the record and upon review of the claims file, a VA examiner noted in a November 2010 examination report that VA audiologists are trained to employ pausing to optimize speech recognition scores.  He cited to the VA audiologists' years of experience and high qualification in the field.  The examiner noted that on the other hand that private sector audiologists usually do not have the training or experience in compensation and pension examinations that VA trained audiologist have, in addition to not have accessing to the Veteran's claim file.  The examiner opined that the speech recognition scores obtained by VA audiologist were an accurate representation of the Veteran's speech recognition abilities but due to the noted discrepancies between audiologists that it was advisable to use only pure tone scores in evaluating the Veteran.  Accordingly, in evaluating the Veteran's disability, the Board will not utilize speech recognition scores and use Table VIIA in rating the Veteran's disability.  See supra 38 C.F.R. § 4.85.  

Based on the December 2007 VA examination report and applying Table VIIA, the Veteran had level VII hearing in both ears, which corresponds to a 40 percent disability evaluation.  The July 2008 VA examination report reflects level VI in the right ear and level V in the left ear, which results in a 20 percent disability evaluation.  The August 2008 private examination report shows level VI hearing bilaterally resulting in a 30 percent disability evaluation.  The October 2008 VA examination report reflects level V hearing in both ears, which corresponds to a 20 percent disability evaluation.  Next, the June 2009 VA examination report demonstrates level VI hearing in the right ear and level V hearing in the left ear, which corresponds to a 20 percent disability evaluation.  The September 2010 private examination report results in level V hearing bilaterally which results in a 20 percent disability evaluation.   

A mechanical application of the audiometric findings on the examination reports noted above demonstrates that the Veteran was not entitled to an evaluation in excess of 20 percent from February 1, 2009.  While the August 2008 private examination report shows that the Veteran was entitled to a 30 percent disability evaluation, both VA and private examination reports dated before and after that date all consistently demonstrate that a 20 percent disability evaluation was warranted.  Furthermore, the November 2010 VA examiner observed that private sector audiologists did not have the same training/expertise in obtaining information for VA purposes.  Accordingly, the August 2008 report is considered an anomaly and not probative as to the Veteran's severity of disability.  Additionally, he was entitled to the 20 percent disability evaluation for the entire period on appeal and thus the reduction to a 10 percent disability evaluation from February 1, 2010, was not proper.      

As to whether the Veteran is entitled to higher disability evaluations than decided herein, the Board finds that the Veteran's disability levels have been demonstrated above.  Specifically, for the period from February 1, 2009, to February 1, 2010, an evaluation in excess of 20 percent is not warranted.  From February 1, 2010, an evaluation of 20 percent, but not higher, is warranted. 

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The record reflects the Veteran's complaints of hearing difficulty in all environments.  The Board notes that the decibel loss range designated for each level of hearing impairment in Tables VIIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule. 

In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his hearing loss disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.




ORDER

The reduction of the disability evaluation from 100 percent to 20 percent effective February 1, 2009, for service-connected bilateral hearing loss, was proper. 

Entitlement to an evaluation in excess of 20 percent for the period from February 1, 2009, to February 1, 2010, is denied. 

The reduction of the disability evaluation from 20 percent to 10 percent effective February 1, 2010, for service-connected bilateral hearing loss, was not proper.  

Entitlement to an evaluation of 20 percent, but not higher, from February 1, 2010, is allowed, subject to the regulations governing the award of monetary benefits.





____________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


